Proceeding pursuant to CPLR article 78 to review a determination of respondent Commissioner of the Department of Social Services of the State of New York, dated October 31, 1974, made after a statutory fair hearing, which affirmed a determination of respondent Commissioner of the Department of Social Services of the County of Suffolk, denying petitioners’ application for medical assistance for nursing home care for their elderly parents. Determinations annulled, on the law, without costs, and petitioners’ application for medical assistance for their parents is granted, retroactive to July 19, 1974. Petitioners’ parents are entitled to medical assistance based upon their prior relationship with New York State and their renewed residence in the State (Matter of Corr v Westchester County Dept, of Social Servs., 33 NY2d 111). The amicus curiae brief has not been considered by this court. Latham, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.